DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad (US 9,090,011)  in view of Galt (US 6,649,094) both from IDS dated January 7,2022.
	Regarding Claim 1, Schad discloses a shooting pot assembly (Fig. 2 abs Col. 6, ll. 34-35 shooting pot – 108) for a two-stage injection unit (Figs. 1A, 1B  ti, abs Col. 4. Ll. 9-10 rotary spool is movable between a first position and a second position), comprising: 
	a) a housing (Fig. 2, Col. 6 ll 46-56 valve housing – 116 ...in fluid communication with the valve set and the shooting of – 108 of the plunger apparatus – 106) ;
b) a plunger chamber (Fig. 1A 1B Col.6 l. 35 plunger apparatus – 106 shooting pot = plunger chamber – 108) in the housing (Figs. 17 to 19  Col. 10 ll. 64-67 valve housing – 116 may optionally be secured to the plunger apparatus – 106); 
c) an injection plunger in the plunger chamber (Fig. 2 Col. 6 ll. 37- 39 plunger is part of plunger apparatus – See Fig. 2 below:
				
    PNG
    media_image1.png
    886
    647
    media_image1.png
    Greyscale

d) a conduit network for feeding melt into, and evacuating melt from (Fig. 2 Col 6 ll. 40-42 a valve assembly – 114 is provided between the plasticizing apparatus – 102, plunger apparatus – 106 and nozzle – 112, for alternately providing fluid communication between the plasticizing apparatus – 102, and the plunger apparatus – 106, or between the plunger apparatus – 106 and the nozzle – 112), the plunger chamber (Figs. 1A, 1B , 2 Col. 6 ll. 40-45 valve assembly – 114 ...for alternately providing fluid communication between the plasticizing apparatus – 102 and the plunger apparatus – 106 , or between the plunger apparatus – 106 and nozzle – 112), the conduit network including 
a feed conduit (Fig. 2 Col. 6 ll. 51-54 second port – 122 open to the inner surface – 117 and in fluid communication with the valve seat and the plasticizing barrel – 104 or feed), 
an outlet conduit (Fig. 2 Col. 6 ll. 49-51 a first port – 120 open to the inner surface – 117 and in fluid communication with the valve seat and the nozzle or outlet conduit – 119 of the nozzle – 112), and 
a transfer conduit (Fig. 2 Col. 6 ll. 54-57 a third port – 124 open to the inner surface – 117 and in fluid communication with the valve seat and the shooting pot – 108  or transfer of the plunger apparatus – 106);  - See Figs. 2 & 3 below:

    PNG
    media_image2.png
    463
    764
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    489
    429
    media_image3.png
    Greyscale

However, Schad does not disclose a purge valve being disposed at the front of a shooting pot.
 Galt teaches a method of purging a shooting pot (abs) which has an injection plunger slidable received in an injection cylinder (abs) that can be used in a two stage injection molding machine (Col. 1 ll. 15-18) with a housing having (Fig. 1 Col. 4 11-12 injection housing – 40) a plunger chamber (Figs. 1, 2 Col. 4 ll. 8-9 injection plunger – 34 is slidably received in the bore – 14) and a feed conduit (Col. 4  l. 4 extruder feed passage – 20). 
Moreover, Galt also teaches an embodiment with a purge valve assembly (Figs. 5, 6,  7 Col. 5  ll 4-7 & ll. 21-22 shooting pot head – 114  ...adapted for purging according to the method disclosed...; a reconfigurable flow controller – 130 having a body – 131 is provided to control melt flow...) and with a transfer conduit (Figs. 5, 6 ll. 27-30 bore – 144 registers with the nozzle passage – 120 and the outlet passage – 138 to allow melt to flow out of the outlet – 136) 
 having a purge conduit open to the plunger chamber (Fig. 6 Col. 5 ll. 51-54 ..for purging an injection plunger – 160 having a tip – 162 is moved into the position illustrated in Fig. 6) and in fluid communication with the transfer conduit through the plunger chamber (Col. 5 ll.45-50 in the purging configuration , the bore – 148 registers with the extruder feed passage – 118 and the common inlet passage – 140 allowing melt flow therebetween. In the purging configuration the bore – 150 registers with the outlet passage – 138 and the nozzle passage – 120 allowing melt flow therebetween.) when the plunger is in the advanced position, 
the purge valve further including a purge valve closure member (Fig. 5 Col. 5 ll. 21-26 reconfigurable flow controller – 130  provided to control melt flow as required...axially movable in the direction of arrows – 152) movable between a closed position, in which the purge conduit is blocked (Figs. 5 & 6 Col. 5 ll. 30-33  flow controller  body – 131 blocks melt flow between the extruder feed passage – 118 and the common inlet passage – 140 thereby preventing melt flow through the outlets – 134), See Fig. 5 below:
		
    PNG
    media_image4.png
    652
    913
    media_image4.png
    Greyscale


and an open position, in which the purge conduit is open for flushing stale melt from the transfer conduit through the purge conduit via supply of fresh melt into the transfer conduit from the feed conduit (Fig. 6 Col. 5 ll. 45-50 in the purging configuration, the bore  - 148 registers with the extruder feed passage – 118 and the common inlet passage – 140 allowing melt flow therebetween. ..the bore – 150 registers with the outlet passage – 138 and the nozzle passage – 120 allowing melt flow therebetween...) See Figs. 6, 7 below: 

    PNG
    media_image5.png
    1327
    848
    media_image5.png
    Greyscale
         
    PNG
    media_image6.png
    948
    760
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schad with Galt whereby a shooting pot assembly for a two-stage injection unit comprising a housing, an injection plunger in a plunger chamber in the housing and a conduit network for feeding and evacuating melt with conduits, as disclosed by Schad,
would also add a purge valve assembly, as taught by Galt, with a purge conduit open and closed by means of a purge valve closure member  in which the purge conduit is opened and blocked, respectively to allow flow of melt to be purged.
This addition of a purge valve assembly would be advantageous because this assembly allows for purging of old resin when a resin is changed to a different color or different resin type  (abs, Col. 1 ll. 26-30). Old resin can degrade and mix into the melt stream causing imperfections in the molded article and it is time consuming and wasteful to cleanout prior resin (Col. 1  ll. 40-47).

	Regarding Claim 2, the combination of Schad and Galt disclose all the limitations of Claim 1 and Galt further discloses wherein the housing includes a transition head at a front of the plunger chamber (Fig. 6 Col. 5 ll. 54-57 melt is fed through the inlets – 134 from where it flows across the portion of the injection cylinder bore defined between the injection plunger tip – 162 and the shooting pot head – 116...), 
	the transition head having an inner transition head surface directed toward the plunger and the plunger having a complementary leading surface directed toward the transition head surface (See Fig. 6 below), and 
when the plunger is in the advanced position, the leading surface of the plunger is proximate the transition head surface and at least one flow channel is provided between the transition head surface and the leading surface of the plunger (Fig. 6 Col. 5 ll. plunger is incrementally variable in the purging position to vary the breadth of a gap – 164 defined between the injection plunger tip – 162 and the shooting pot head – 116), wherein the transition conduit is in fluid communication with an inlet of the purge conduit via the at least one flow channel (Fig. 6 Col. 5 ll. 55-58 Melt is fed through the inlets – 134 from where it flows across the portion of the injection cylinder bore defined between the injection plunger tip – 162 and the shooting pot head – 116, to flow out through the outlet – 138) - See Fig. 6 below.
			
    PNG
    media_image7.png
    561
    357
    media_image7.png
    Greyscale

Regarding Claim 3, the combination of Schad and Galt disclose all the limitations of Claim 2 and Galt further discloses in one embodiment that the plunger further comprises a circumferential plunger groove (Col. 3 ll. 12-14 ...a channel may extend circumferentially about the bore at the drool port...) in a radially outer surface of the plunger, the plunger groove and the inlet of the purge conduit in fluid communication when the plunger is in the advanced position (Fig. 4 Col. 4 ll. 64-66 alternate embodiment  ...drool ports – 48 direct purged resin to a collector channel – 52 extending about the cylinder – 34 and having an outlet – 54 at a lower part...). See Fig. 4 below
			
    PNG
    media_image8.png
    962
    675
    media_image8.png
    Greyscale

Regarding Claim 4, the combination of Schad and Galt disclose all the limitations of Claim 3 and Galt further discloses that at least one flow channel includes a first chamber groove in the transition head surface of the plunger chamber (Fig. 6 Col. 5 ll. 7-10 shooting pot head – 116 has a plurality of inlet passages – 132 terminating in inlets – 134) , the first chamber groove radially opposite the inlet of the purge conduit  (Fig. 6 Col. 5 inlet passages – 132) and when the plunger is in the advanced position, the first chamber groove extending between the transfer conduit and the plunger groove for providing fluid communication therebetween (See Fig. 6 below and Claim 2 discussion above).
			
    PNG
    media_image9.png
    241
    239
    media_image9.png
    Greyscale

Regarding Claim 5, the combination of Schad and Galt disclose all the limitations of Claim 4 and Galt further discloses that the at least one flow channel further comprises a second chamber groove in the transition head surface of the plunger chamber (Fig. 6 Col. 5 ll. 7-10 shooting pot head – 116 has a plurality of inlet passages – 132 terminating in inlets – 134), the second chamber groove extending between the transfer conduit and the inlet of the purge conduit for providing fluid communication therebetween when the plunger is in the advanced position (Fig. 6 Col. 5 inlet passages – 132). See Fig. 6 below and Claim 2 discussion above).

			
    PNG
    media_image10.png
    241
    241
    media_image10.png
    Greyscale

Regarding Claim 6 , the combination of Schad and Galt disclose all the limitations of Claim 2 and Galt further discloses the leading surface of the plunger comprises an engagement portion (Fig. 2 Col. 4 ll. 8-11 injection plunger – 34 is slidably received in the bore – 14), the engagement portion abutting a portion of the transition head surface when the plunger is in the advanced position (Fig. 2 Col. 4 ll. 13-17 tip – 42 of the injection plunger moves from adjacent the shooting pot head – 16 to the position indicated by dashed lines – 44 

Regarding Claim 7, the combination of Schad and Galt disclose all the limitations of Claim 2 and Galt further discloses when the plunger is in the advanced position the leading surface of the plunger is spaced apart from the transition head surface by a gap (Fig. 6 Col. 5 ll. plunger is incrementally variable in the purging position to vary the breadth of a gap – 164 defined between the injection plunger tip – 162 and the shooting pot head – 116), and the at least one flow channel comprises the gap (Col. 5 ll. 65-67 the breadth of the gap – 164 may be selected to suit the particular characteristics of the resin being purged).

Regarding Claim 8, the combination of Schad and Galt disclose all the limitations of Claim 1 and Galt further discloses that the purge valve closure member is biased to the closed position (Figs. 5 & 6 Col 5 ll. 30-34 ...the flow controller body – 131 blocks melt flow between the extruder feed passage – 118 and the common inlet passage – 140 thereby preventing melt flow through the outlets – 134).

Regarding Claim 9, the combination of Schad and Galt disclose all the limitations of Claim 1 and Galt further comprises an actuator for moving the purge valve closure member from the closed position to the open position (Col. 3 ll. 4-9 which describes the injection plunger uncovering the drool port to a purging position) However, while the embodiment comprising the reconfigurable flow controller is not disclosed as having an actuator, the flow controller is disclosed as axially movable in the direction of arrows – 152 between load, eject and purge configurations. This would be obvious to one with ordinary skill in the art since this controller is, in effect,  self-actuated and, moreover, an actuator is disclosed in at least one other embodiment. 

Regarding Claim 10, the combination of Schad and Galt disclose all the limitations of Claim 1 and Schad further comprises a transfer valve assembly in the conduit network (Fig. 2 Col. 4 ll. 7-10 a valve assembly – 114  comprising a rotary spool – 128) between the feed conduit, the outlet conduit, and the transfer conduit (Fig. 2 Col. 6 ll. valve assembly – 113 is provided between the plasticizing apparatus – 102, and the plunger apparatus – 106), 
the transfer valve assembly including a transfer valve closure member (Fig. 2 Col. 7 ll. 3-10 valve closure member – 126 comprises a rotary spool – 128)  movable between a feed position in which the transfer conduit is in fluid isolation of the outlet conduit and in fluid communication with the feed conduit for conducting melt from the plasticizing barrel to the plunger chamber (Figs 2 & 3 Col. 6 l. 65- Col. 7 l. 2 when the closure member – 126 is in the second position, the second port – 122 is in fluid communication with the third port – 124 and in fluid isolation of the first port – 120, and the plasticizing barrel – 104 is in fluid communication with the shooting pot – 108), and 	an injection position in which the transfer conduit is in fluid isolation of the feed conduit and in fluid communication with the outlet conduit for conducting melt from the plunger chamber to the nozzle (Figs. 2&3 Col. 6 ll. 61-65 when the closure member – 126 is in the first position, the first port – 120 is in fluid communication with the third port – 124 and in fluid isolation of the second port – 122, and the nozzle conduit – 110 is in fluid communication with the shooting pot – 108. See Fig. 3 below:
			
    PNG
    media_image11.png
    483
    418
    media_image11.png
    Greyscale

	Regarding Claim 11, Schad discloses a shooting pot assembly (Fig. 2 abs Col. 6, ll. 34-35 shooting pot – 108) for a two-stage injection unit (Figs. 1A, 1B  ti, abs Col. 4. Ll. 9-10 rotary spool is movable between a first position and a second position), comprising: 
: a) a housing (Fig. 2, Col. 6 ll 46-56 valve housing – 116 ...in fluid communication with the valve set and the shooting of – 108 of the plunger apparatus – 106)  having a nozzle at a front end of the housing (Fig. 2 Col. 6 ll. 49-51 valve housing – 116 ..in fluid communication with the valve seat and the nozzle conduit – 110 of the nozzle – 112) for engagement with a mold sprue bushing (Figs. 1A, 1B Col. 6 ll. 38-39...through a nozzle conduit – 110 of a nozzle – 112, to dispense the melt into a mold (not shown)).; 
b) a plunger chamber (Fig. 1A 1B Col.6 l. 35 plunger apparatus – 106 shooting pot = plunger chamber – 108 ) in the housing (Figs. 17 to 19  Col. 10 ll. 64-67 valve housing – 116 may optionally be secured to the plunger apparatus – 106) 
axially rearward of the nozzle, the plunger chamber extending along a chamber axis See Fig. 2 nozzle – 112 with plunger chamber (plunger apparatus) – 106 which is axially rearward; 
		
    PNG
    media_image12.png
    568
    949
    media_image12.png
    Greyscale

c) an injection plunger in the plunger chamber, the injection plunger translatable along the chamber axis between advanced and retracted positions (Fig 2 Col. 6 ll. 37- 39 ...plunger apparatus – 106 may force the melt from the shooting pot – 108 and through a nozzle conduit – 110 of a nozzle – 112); 
d) a conduit network in the housing, (Fig. 2 Col 6 ll. 46-47 a valve assembly – 114 includes a valve housing – 116), the conduit network including:
 i) a feed conduit for receiving melt from a plasticizing barrel (Fig. 2 Col. 6 ll. 51-54 second port – 122 open to the inner surface – 117 and in fluid communication with the valve seat and the plasticizing barrel – 104 or feed), 
ii) an outlet conduit for conducting melt to the nozzle (Fig. 2 Col. 6 ll. 49-51 a first port – 120 open to the inner surface – 117 and in fluid communication with the valve seat and the nozzle or outlet conduit – 119 of the nozzle – 112), and 
iii) a transfer conduit open to the plunger chamber (Fig. 2 Col. 6 ll. 54-57 a third port – 124 open to the inner surface – 117 and in fluid communication with the valve seat and the shooting pot – 108  or transfer of the plunger apparatus – 106) See Figs. 2 & 3 below:
	

    PNG
    media_image2.png
    463
    764
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    489
    429
    media_image3.png
    Greyscale

 the transfer conduit for selectively providing fluid communication between the feed conduit and the plunger chamber to conduct melt from the plasticizing barrel to the plunger chamber, and between the plunger chamber and the outlet conduit to conduct melt from the plunger chamber to the nozzle (Figs. 5 & 6 Col. 8 ll. 49- 56 rotary spool – 528 in the first position... provide fluid communication between the nozzle conduit – 510 and the shooting pot – 508...rotary spool – 528 in the second position ....provides fluid communication between the plasticizing barrel – 504 and the shooting pot – 508 ; 
However, Schad does not disclose a purge valve being disposed at the front of a shooting pot.
Galt teaches a method of purging a shooting pot (abs) which has an injection plunger slidable received in an injection cylinder (abs) that can be used in a two stage injection molding machine (Col. 1 ll. 15-18) with a housing having (Fig. 1 Col. 4 11-12 injection housing – 40) a plunger chamber (Figs. 1, 2 Col. 4 ll. 8-9 injection plunger – 34 is slidably received in the bore – 14) and a feed conduit (Col. 4  l. 4 extruder feed passage – 20). 
Moreover, Galt also teaches an embodiment with a purge valve assembly in the housing (Figs. 5, 6,  7 Col. 5  ll 4-7 & ll. 21-22 shooting pot head – 114  ...adapted for purging according to the method disclosed...; a reconfigurable flow controller – 130 having a body – 131 is provided to control melt flow...) the purge valve assembly including a purge conduit extending between an inlet and an outlet opposite the inlet, the inlet open to the plunger chamber and in fluid communication with the transfer conduit through the plunger chamber when the plunger is in the advanced position (Figs. 5, 6 ll. 27-30 bore – 144 registers with the nozzle passage – 120 and the outlet passage – 138 to allow melt to flow out of the outlet – 136) 
			 
    PNG
    media_image7.png
    561
    357
    media_image7.png
    Greyscale

the purge valve assembly further including a purge valve closure member  in the purge conduit (Fig. 5 Col. 5 ll. 21-26 reconfigurable flow controller – 130  provided to control melt flow as required...axially movable in the direction of arrows – 152) 
 the purge valve closure member movable between a closed position and an open position, wherein when the purge valve closure member is in the closed position, the purge conduit is blocked to inhibit evacuation of melt from the plunger chamber through the purge conduit (Figs. 5 & 6 Col. 5 ll. 30-33  flow controller  body – 131 blocks melt flow between the extruder feed passage – 118 and the common inlet passage – 140 thereby preventing melt flow through the outlets – 134), See Fig. 5 below:
		
    PNG
    media_image4.png
    652
    913
    media_image4.png
    Greyscale

and when the purge valve closure member is in the open position, the purge conduit is open for flushing stale melt from the transfer conduit through the purge conduit via supply of fresh melt into the transfer conduit from the feed conduit (Fig. 6 Col. 5 ll. 45-50 in the purging configuration, the bore  - 148 registers with the extruder feed passage – 118 and the common inlet passage – 140 allowing melt flow therebetween. ..the bore – 150 registers with the outlet passage – 138 and the nozzle passage – 120 allowing melt flow therebetween...) See Figs. 6, 7 below: 
. 
    PNG
    media_image5.png
    1327
    848
    media_image5.png
    Greyscale
         
    PNG
    media_image6.png
    948
    760
    media_image6.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schad with Galt whereby a shooting pot assembly for a two-stage injection unit comprising a housing, an injection plunger in a plunger chamber in the housing and a conduit network for feeding and evacuating melt with conduits, as disclosed by Schad,
would also add a purge valve assembly, as taught by Galt, with a purge conduit open and closed by means of a purge valve closure member  in which the purge conduit is opened and blocked, respectively to allow flow of melt to be purged.
This addition of a purge valve assembly would be advantageous because this assembly allows for purging of old resin when a resin is changed to a different color or different resin type  (abs, Col. 1 ll. 26-30). Old resin can degrade and mix into the melt stream causing imperfections in the molded article and it is time consuming and wasteful to cleanout prior resin (Col. 1  ll. 40-47).
	Regarding Claim 12, the combination of Schad and Galt disclose all the limitations of Claim 11 and Galt further discloses wherein the housing includes a transition head at a front of the plunger chamber (Fig. 6 Col. 5 ll. 54-57 melt is fed through the inlets – 134 from where it flows across the portion of the injection cylinder bore defined between the injection plunger tip – 162 and the shooting pot head – 116...), 
	the transition head having an inner transition head surface directed toward the plunger and the plunger having a complementary leading surface directed toward the transition head surface (See Fig. 6 below), and 
when the plunger is in the advanced position, the leading surface of the plunger is proximate the transition head surface and at least one flow channel is provided between the transition head surface and the leading surface of the plunger (Fig. 6 Col. 5 ll. plunger is incrementally variable in the purging position to vary the breadth of a gap – 164 defined between the injection plunger tip – 162 and the shooting pot head – 116), wherein the transition conduit is in fluid communication with an inlet of the purge conduit via the at least one flow channel (Fig. 6 Col. 5 ll. 55-58 Melt is fed through the inlets – 134 from where it flows across the portion of the injection cylinder bore defined between the injection plunger tip – 162 and the shooting pot head – 116, to flow out through the outlet – 138) - See Fig. 6 below.
			
    PNG
    media_image7.png
    561
    357
    media_image7.png
    Greyscale

Regarding Claim 13, the combination of Schad and Galt disclose all the limitations of Claim 12 and Galt further discloses in one embodiment that the plunger further comprises a circumferential plunger groove (Col. 3 ll. 12-14 ...a channel may extend circumferentially about the bore at the drool port...) in a radially outer surface of the plunger, the plunger groove and the inlet of the purge conduit in fluid communication when the plunger is in the advanced position (Fig. 4 Col. 4 ll. 64-66 alternate embodiment  ...drool ports – 48 direct purged resin to a collector channel – 52 extending about the cylinder – 34 and having an outlet – 54 at a lower part...). See Fig. 4 below
			
    PNG
    media_image8.png
    962
    675
    media_image8.png
    Greyscale

Regarding Claim 14, the combination of Schad and Galt disclose all the limitations of Claim 13 and Galt further discloses that at least one flow channel includes a first chamber groove in the transition head surface of the plunger chamber (Fig. 6 Col. 5 ll. 7-10 shooting pot head – 116 has a plurality of inlet passages – 132 terminating in inlets – 134) , the first chamber groove radially opposite the inlet of the purge conduit  (Fig. 6 Col. 5 inlet passages – 132) and when the plunger is in the advanced position, the first chamber groove extending between the transfer conduit and the plunger groove for providing fluid communication therebetween (See Fig. 6 below and Claim 2 discussion above).
			
    PNG
    media_image9.png
    241
    239
    media_image9.png
    Greyscale

Regarding Claim 15, the combination of Schad and Galt disclose all the limitations of Claim 14 and Galt further discloses that the at least one flow channel further comprises a second chamber groove in the transition head surface of the plunger chamber (Fig. 6 Col. 5 ll. 7-10 shooting pot head – 116 has a plurality of inlet passages – 132 terminating in inlets – 134), the second chamber groove extending between the transfer conduit and the inlet of the purge conduit for providing fluid communication therebetween when the plunger is in the advanced position (Fig. 6 Col. 5 inlet passages – 132). See Fig. 6 below and Claim 2 discussion above).

			
    PNG
    media_image10.png
    241
    241
    media_image10.png
    Greyscale

Regarding Claim 16 , the combination of Schad and Galt disclose all the limitations of Claim 12 and Galt further discloses the leading surface of the plunger comprises an engagement portion (Fig. 2 Col. 4 ll. 8-11 injection plunger – 34 is slidably received in the bore – 14), the engagement portion abutting a portion of the transition head surface when the plunger is in the advanced position (Fig. 2 Col. 4 ll. 13-17 tip – 42 of the injection plunger moves from adjacent the shooting pot head – 16 to the position indicated by dashed lines – 44 

Regarding Claim 17, the combination of Schad and Galt disclose all the limitations of Claim 12 and Galt further discloses when the plunger is in the advanced position the leading surface of the plunger is spaced apart from the transition head surface by a gap (Fig. 6 Col. 5 ll. plunger is incrementally variable in the purging position to vary the breadth of a gap – 164 defined between the injection plunger tip – 162 and the shooting pot head – 116), and the at least one flow channel comprises the gap (Col. 5 ll. 65-67 the breadth of the gap – 164 may be selected to suit the particular characteristics of the resin being purged).

Regarding Claim 18, the combination of Schad and Galt disclose all the limitations of Claim 11 and Galt further discloses that the purge valve closure member is biased to the closed position (Figs. 5 & 6 Col 5 ll. 30-34 ...the flow controller body – 131 blocks melt flow between the extruder feed passage – 118 and the common inlet passage – 140 thereby preventing melt flow through the outlets – 134).

Regarding Claim 19, the combination of Schad and Galt disclose all the limitations of Claim 11 and Galt further comprises an actuator for moving the purge valve closure member from the closed position to the open position (Col. 3 ll. 4-9 which describes the injection plunger uncovering the drool port to a purging position) However, while the embodiment comprising the reconfigurable flow controller is not disclosed as having an actuator, the flow controller is disclosed as axially movable in the direction of arrows – 152 between load, eject and purge configurations. This would be obvious to one with ordinary skill in the art since this controller is, in effect,  self-actuated and, moreover, an actuator is disclosed in at least one other embodiment. 

Regarding Claim 20, the combination of Schad and Galt disclose all the limitations of Claim 11 and Schad further comprises a transfer valve assembly in the conduit network (Fig. 2 Col. 4 ll. 7-10 a valve assembly – 114  comprising a rotary spool – 128) between the feed conduit, the outlet conduit, and the transfer conduit (Fig. 2 Col. 6 ll. valve assembly – 113 is provided between the plasticizing apparatus – 102, and the plunger apparatus – 106), 
the transfer valve assembly including a transfer valve closure member (Fig. 2 Col. 7 ll. 3-10 valve closure member – 126 comprises a rotary spool – 128)  movable between a feed position in which the transfer conduit is in fluid isolation of the outlet conduit and in fluid communication with the feed conduit for conducting melt from the plasticizing barrel to the plunger chamber (Figs 2 & 3 Col. 6 l. 65- Col. 7 l. 2 when the closure member – 126 is in the second position, the second port – 122 is in fluid communication with the third port – 124 and in fluid isolation of the first port – 120, and the plasticizing barrel – 104 is in fluid communication with the shooting pot – 108), and 	an injection position in which the transfer conduit is in fluid isolation of the feed conduit and in fluid communication with the outlet conduit for conducting melt from the plunger chamber to the nozzle (Figs. 2&3 Col. 6 ll. 61-65 when the closure member – 126 is in the first position, the first port – 120 is in fluid communication with the third port – 124 and in fluid isolation of the second port – 122, and the nozzle conduit – 110 is in fluid communication with the shooting pot – 108. See Fig. 3 below:
			
    PNG
    media_image11.png
    483
    418
    media_image11.png
    Greyscale


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712